                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             EASTERN DIVISION

GEORGE E. BROWN
Reg. #32507-044                                                            PETITIONER

v.                            NO. 2:18-CV-113-BSM-BD

GENE BEASLEY, Warden,
Forest City Low, Forrest City, Arkansas                                    RESPONDENT

                                        ORDER

       The proposed findings and recommendations submitted by United States Magistrate

Judge Beth Deere [Doc. No. 5] and George E. Brown’s timely objections [Doc. No. 4] have

been reviewed.     After de novo review of the record, the proposed findings and

recommendations are adopted in their entirety. Accordingly, Virgil Ward’s petition for writ

of habeas corpus [Doc. No. 1] is denied and dismissed without prejudice.

      IT IS SO ORDERED this 20th day of November 2018.

                                                  _________________________________
                                                   UNITED STATES DISTRICT JUDGE
